Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are allowable.  Claims 25-27 are cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Chau on 06/24/2021 and 6/25/2021.

The application has been amended as follows: 

1.  A computer-implemented device for maintaining electronic representations of aggregate user behavior stored as a plurality of multi-dimensional vectors, each multi-dimensional vector corresponding to a user of a plurality of users and representing an approximation of the user’s behavior in n-dimensional space, the device comprising at least one processor configured to:
receive, from one or more point of sale devices, transaction information data sets representing purchase transactions of each user of the plurality of users, the transaction 
receive, from one or more harvester applications residing on user computing devices each corresponding to a user of the plurality of users, social media data including at least one of text, video, images, and audio data associated with the transaction information;
estimate, from the social media data, one or more types of product associated with each purchase transaction;
generate, for each purchase transaction, a temporary multi-dimensional vector representing each type of product associated with the purchase transaction, the temporary multi-dimensional vector storing, in separate dimensions of the vector, numerical values extracted from at least the transaction information and the social media data; and
update, for each user associated with the purchase transactions, an aggregated multi-dimensional vector generated from a corpus of purchase transactions associated for the user by incorporating the temporary multi-dimensional vector into the aggregated multi-dimensional vector;
wherein the aggregated multi-dimensional vector is adapted for processing by a redemption predictor neural network to identify one or more patterns associated with redemption of one or more electronic offers presented to the plurality of users, the one or more patterns utilized to generate a redemption prediction which is then compared 
provision a multi-dimensional vector representative of a reward for redemption, the reward including a pre-defined number of available potential referrals by a selected user;
receive an indication of a request to share the reward with a second user of the plurality of users;
determine one or more vector distances between (i) the aggregated multi-dimensional vector associated with the second user and (ii) at least one of the aggregated multi-dimensional vector associated with the selected user and the multi-dimensional vector representative of the reward for redemption;
responsive to the request, provision the reward for redemption to the second user, and decrement the number of available potential referrals by the selected user by a second pre-defined number, the second pre-defined number determined at least based on the one or more vector distances.
11.  A computer-implemented method for maintaining electronic representations of aggregate user behavior stored as a plurality of multi-dimensional vectors, each multi-dimensional vector corresponding to a user of a plurality of users and representing an approximation of the user’s behavior in n-dimensional space, the method comprising:
receiving, from one or more point of sale devices, transaction information data sets representing purchase transactions of each user of the plurality of users, the 
receiving, from one or more harvester applications residing on user computing devices each corresponding to a user of the plurality of users, social media data including at least one of text, video, images, and audio data associated with the transaction information;
estimating, from the social media data, one or more types of product associated with each purchase transaction;
generating, for each purchase transaction, a temporary multi-dimensional vector representing the purchase transaction, the temporary multi-dimensional vector storing, in separate dimensions of the vector, numerical values extracted from at least the transaction information and the social media data; and
updating, for each user associated with the purchase transactions, an aggregated multi-dimensional vector generated from a corpus of purchase transactions associated for the user by incorporating the temporary multi-dimensional vector into the aggregated multi-dimensional vector;
wherein the aggregated multi-dimensional vector is adapted for processing by a redemption predictor neural network to identify one or more patterns associated with redemption of one or more electronic offers presented to the plurality of users, the one or more patterns utilized to generate a redemption prediction which is then compared 
provision a multi-dimensional vector representative of a reward for redemption, the reward including a pre-defined number of available potential referrals by a selected user;
receive an indication of a request to share the reward with a second user of the plurality of users;
determine one or more vector distances between (i) the aggregated multi-dimensional vector associated with the second user and (ii) at least one of the aggregated multi-dimensional vector associated with the selected user and the multi-dimensional vector representative of the reward for redemption;
responsive to the request, provision the reward for redemption to the second user, and decrement the number of available potential referrals by the selected user by a second pre-defined number, the second pre-defined number determined at least based on the one or more vector distances.
21.  A non-transitory computer readable media storing a set of computer-interpretable instructions, the set of instructions which, when executed on a processor, cause the processor to perform a computer-implemented method for maintaining electronic representations of aggregate user behavior stored as a plurality of multi-dimensional vectors, each multi-dimensional vector corresponding to a user of a plurality of users and representing an approximation of the user’s behavior in n-dimensional space, the method comprising:
receiving, from one or more point of sale devices, transaction information data sets representing purchase transactions of each user of the plurality of users, the 
receiving, from one or more harvester applications residing on user computing devices each corresponding to a user of the plurality of users, social media data including at least one of text, video, images, and audio data associated with the transaction information;
estimating, from the social media data, one or more types of product associated with each purchase transaction;
generating, for each purchase transaction, a temporary multi-dimensional vector representing the purchase transaction, the temporary multi-dimensional vector storing, in separate dimensions of the vector, numerical values extracted from at least the transaction information and the social media data; and
updating, for each user associated with the purchase transactions, an aggregated multi-dimensional vector generated from a corpus of purchase transactions associated for the user by incorporating the temporary multi-dimensional vector into the aggregated multi-dimensional vector;
wherein the aggregated multi-dimensional vector is adapted for processing by a redemption predictor neural network to identify one or more patterns associated with redemption of one or more electronic offers presented to the plurality of users, the one or more patterns utilized to generate a redemption prediction which is then compared 
provision a multi-dimensional vector representative of a reward for redemption, the reward including a pre-defined number of available potential referrals by a selected user;
receive an indication of a request to share the reward with a second user of the plurality of users;
determine one or more vector distances between (i) the aggregated multi-dimensional vector associated with the second user and (ii) at least one of the aggregated multi-dimensional vector associated with the selected user and the multi-dimensional vector representative of the reward for redemption;
responsive to the request, provision the reward for redemption to the second user, and decrement the number of available potential referrals by the selected user by a second pre-defined number, the second pre-defined number determined at least based on the one or more vector distances.
27.  (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art of record Harris, in view of Bakalash and Murgai, as well as “Survey of Data Mining Approaches to User Modeling for Adaptive Hypermedia” do not teach “provision a multi-dimensional vector representative of a reward for redemption, the reward including a pre-defined number of available potential referrals by a selected user; receive an indication of a request to share the reward with a second user of the plurality of users; determine one or more vector distances between (i) the aggregated multi-dimensional vector associated with the second user and (ii) at least one of the aggregated multi-dimensional vector associated with the selected user and the multi-dimensional vector representative of the reward for redemption; responsive to the request, provision the reward for redemption to the second user, and decrement the number of available potential referrals by the selected user by a second pre-defined number, the second pre-defined number determined at least based on the one or more vector distances”.  While prior art was found that utilized machine learning to determine an affinity between users, and between users and products (see Harris), nothing could be found for decrementing a number of potential referrals based on vector distances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681